131 Ga. App. 808 (1974)
207 S.E.2d 224
JONES
v.
HUTCHINS et al.
49088.
Court of Appeals of Georgia.
Submitted February 5, 1974.
Decided May 15, 1974.
Gilbert, Wilkerson & Hill, Fred A. Gilbert, J. Carey Hill, for appellant.
Swift, Currie, McGhee & Hiers, W. Wray Eckl, for appellees.
BELL, Chief Judge.
Plaintiff brought this suit to recover damages to her property based on negligence. A jury returned a verdict against the defendants and apportioned the damages equally between the two. Judgment was entered accordingly. The defendant Jones has appealed enumerating six errors. Held:
1. Five of the enumerations concern the court's charge to the jury. Defendant Jones made no requests to charge and made no objections or exceptions to the charge. These enumerations will not be considered. Code Ann. § 70-207; Baxter v. Bryan, 122 Ga. App. 817 (178 S.E.2d 724).
*809 2. The verdict which apportioned the damages equally between the defendants was proper as this claim was for damages to property only. Code § 105-2011; McCalla v. Shaw, 72 Ga. 458.
Judgment affirmed. Quillian and Clark, JJ., concur.